Order entered January 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00869-CV

                   RODNEY SHARP AND ALL OCCUPANTS, Appellant

                                                V.

                  WOODRIDGE PROPERTIES COMPANY LP, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00238-C

                                            ORDER
       The reporter’s record in this case has not been filed. By order dated January 17, 2014,

the Court advised appellants that the Court would submit this appeal without a reporter’s record

upon receiving verification either that (1) no request for the record has been made or (2)

appellant is not indigent and has not paid for the reporter’s record. By letter received by the

Court on January 28, 2014, Janet E. Wright, Court Reporter of Dallas County Court at Law No.

3, advised the Court that she had not received a request for the reporter’s record from appellants.

Accordingly, the Court ORDERS this case submitted without the reporter’s record. Within

THIRTY (30) DAYS of the date of this order, appellant shall file their brief. We notify
appellants that failure to file a brief in this case will result in dismissal for want of prosecution.

See Tex. R. App. P. 38.8(a)(1).


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE